Filed 3/17/21 P. v. Erwin CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075967

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD275682)

 DEBBRA ERWIN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Louis R. Hanoian, Judge. Affirmed.
         Alex D. Kreit, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steven T.
Oetting and Matthew C. Mulford, Deputy Attorneys General, for Plaintiff and
Respondent.
                                       I.
                              INTRODUCTION
      Defendant Debbra Erwin appeals from a judgment of conviction
entered after a jury convicted her of one count of misdemeanor prostitution
and one count of misdemeanor child endangerment. Erwin and her husband
were both charged with multiple counts related to an illicit prostitution
enterprise in which the pair were alleged to have been engaged. The jury
acquitted Erwin’s husband on all of the charges alleged against him. The
jury acquitted Erwin on a charge of conspiracy to run a house of prostitution,
but convicted her on the prostitution and child endangerment charges.
      On appeal, Erwin challenges only her conviction on the child
endangerment charge. Erwin was charged with one count each of conspiracy
to run a house of prostitution, prostitution, and child endangerment, based
on an undercover operation that occurred “[o]n or about February 15, 2018.”
Erwin contends that the trial court abused its discretion in admitting
evidence, presented through the testimony of a police officer, of certain
details about what that officer observed in her home on February 6, 2018,
nine days prior to the events underlying the charges in this case. Over
Erwin’s objections that the police officer’s observations on February 6 were
irrelevant and that the testimony would be unfairly prejudicial under
Evidence Code section 352, the officer was permitted to testify that on
February 6, 2018, the officer observed a white substance on a table in Erwin’s
home, which he believed was methamphetamine. The officer was also
permitted to describe the condition of the home as “very filthy.”
      On appeal, Erwin contends that the trial court abused its discretion in
admitting the officer’s testimony that he observed suspected drugs in her
home on February 6, 2018, as well as the officer’s description of the condition


                                       2
of her home as “very filthy.” Erwin asserts that this evidence was not
relevant to the charged offenses, and that even if it was minimally relevant,
its probative value was far outweighed by its prejudicial impact. Erwin also
argues that the court erred in permitting the prosecutor to argue in rebuttal
that the jury could rely on the evidence of suspected drugs observed in the
home on February 6 to convict Erwin on the child endangerment charge.
Accordingly, Erwin contends that reversal of her conviction for misdemeanor
child endangerment is warranted.
      We conclude that the trial court did not abuse its discretion in
admitting the challenged evidence, and that Erwin’s failure to object to the
prosecutor’s argument at trial results in the forfeiture of her challenge on
that ground. We therefore affirm Erwin’s conviction for misdemeanor child
endangerment.
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
      On February 6, 2018, two San Diego police officers went to the two-
bedroom home that Erwin shared with her teenaged son, T., to perform a
welfare check on a juvenile. After entering the home, officers observed a
loose and white “crystalline substance” on a table. Based on his experience,
one of the officers believed that the substance was methamphetamine.

Officers found a similar substance in Erwin’s bedroom.1 Officers noted that
the kitchen was “very filthy,” but that there was food in the refrigerator.




1     One of the officers who observed the white substance in Erwin’s home
on February 6, 2018 conceded at trial that he never had the substance tested
to identify its nature.
                                       3
Erwin’s son was not in the home at this time.2 Erwin’s husband was in the

shower when officers arrived.3 He got out of the shower after officers had
placed Erwin under arrest. A social worker eventually arrived at the home
while officers were there and determined that T. was not in immediate
danger and that he should be allowed to remain living in the home.
      The officers who visited Erwin’s home on February 6 observed several
things that led them to suspect that Erwin may have been using the home to
conduct an illicit “massage operation.” For example, the officers found a daily
planner that listed names, times slots, and a notation: “ ‘one hour, panty
fetish, extra money.’ ” Based on these observations, the officers requested
assistance from a vice detective, who arrived at the home later that day. The
vice detective observed a massage table in a bedroom; the massage table had
a hole in the middle. The detective opined that the hole, which was about six
inches across, “was for the male genitalia [to] hang down through it so there
could be pleasure during the massage.” Erwin possessed tax records for a
business called Sophie’s Healing Touch; she also possessed a massage
certificate, but did not have a required massage license.




2     Officers contacted T. at a Starbucks later that day and took him home
after having spent “probably at least an hour” at Erwin’s residence.

3     T. testified that in February 2018, his parents were separated and he
was living with only his mother at the home where these events took place.
T. also testified that his father would visit the home. The prosecution alleged
that Erwin’s husband lived in the home, noting that he was on the lease for
the home and that he was present both times officers were at the home in
February 2018.
                                       4
      Upon returning to his office, the vice detective began investigating
Erwin’s contact information and learned that Erwin’s telephone number was
linked to an Internet site that advertised erotic massages, available until
3:00 a.m. The advertisement mentioned that “[r]espectful, mutual touching
is allowed” and referred to a “ ‘custom’ ” massage table that was “ ‘just for
men.’ ” Officers decided to conduct an undercover operation.
      An undercover officer posing as a potential massage client contacted
Erwin by “call[ing] the number on the ad.” The officer subsequently
exchanged text messages with someone who responded from that phone
number. Through this exchange, the undercover officer arranged an
appointment for 10:00 p.m. on February 15, 2018. The officer agreed to pay
$160 for a “hand job.” The undercover officer went to Erwin’s home,
confirmed the lewd arrangement, and gave Erwin $160 in marked bills. He
then alerted other officers, who arrested Erwin and her husband. The
officers recovered $320 from the bed, which included $160 in “premarked
money” that the undercover officer had given Erwin.
      1. The defense case
      Erwin did not call any witnesses in her defense. Her husband called
the couple’s son, T., to testify. At the time of trial, T. was 14 years old and in
ninth grade.
      T. testified that in February 2018, his parents were separated. T. was
living with Erwin at that time. According to T., on February 6, 2018, police
officers contacted T. while he was at a Starbucks; they interviewed him for
approximately 15 minutes. During this interview, the officers asked T. some
questions about Erwin’s massage business.




                                        5
      On cross-examination, the prosecutor asked T. about Erwin’s massage
business. When asked “[w]hat business” his mother conducted in February of
2018, T. testified that she “was a licensed massage therapist.” The room
Erwin utilized for her massage business was “[a]cross the hallway” from his
bedroom at that time. T. testified that he “never saw any clients” when he
was at home, and said that he had never heard any of Erwin’s massage
clients, either. T. also testified that he was never aware of the presence of
any drugs in the house.
B. Procedural background
      In June 2018, San Diego County prosecutors charged Erwin and her
husband with conspiracy to run a house of prostitution (Pen. Code, §§ 182,
subd. (a), 315; count 3); prostitution (Pen. Code, § 647, subd. (b); count 4); and
child endangerment (Pen. Code, § 273a, subd. (b); count 5). Erwin’s husband
was also charged with pimping (Pen. Code, § 266h; count 1) and pandering
(Pen. Code, § 266i; count 2).
      With respect to the child endangerment charge, the complaint alleged:
         “On or about February 15, 2018, DARRELL NATHAN
         ERWIN and DEBBRA ERWIN, the person having the care
         and custody of John Doe, a child, who, under circumstances
         and conditions other than those likely to produce great
         bodily harm and death, did willfully and unlawfully cause
         and permit the person and health of that child to be
         endangered, in violation of PENAL CODE SECTION
         273a(b).”

      The case was tried to a jury. The jury acquitted Erwin’s husband on all
charges and acquitted Erwin on the conspiracy charge. However, the jury
convicted Erwin on the misdemeanor prostitution and misdemeanor child
endangerment charges. The trial court granted Erwin summary probation




                                        6
for a term of four years on the child endangerment conviction, and three
years on the prostitution conviction.
      Erwin filed a timely appeal.
                                        III.
                                 DISCUSSION
A. The trial court did not abuse its discretion in permitting a police officer to
   testify about what he observed at Erwin’s home on February 6, 2018

      Erwin contends that the “trial court committed prejudicial error by
admitting evidence that methamphetamine was found in [Erwin’s] home
more than one week before the incident that formed the basis of the charges
in this case,” because that evidence was not relevant to the conduct she was

alleged to have engaged in on February 15, 2018.4 She also asserts that “the
state of cleanliness of the home that day ‘has no relevancy to prove or
disprove’ whether she endangered her son by engaging in an act of
prostitution on February 15, 2018.” Erwin further contends that even if this
evidence was relevant, it was unduly prejudicial and should not have been
admitted under Evidence Code section 352.
      1. Additional procedural background
      At the preliminary hearing, two vice detectives testified about the
origin of their investigation into the Erwins, as well as the results of their
undercover operation. Both detectives discussed the fact that on February 6,
2018, a welfare check on the Erwin’s teenage son had resulted in officers
observing suspected drugs in Erwin’s home, as well as other items that
caused officers to believe that the Erwins were running an illicit prostitution


4     Erwin did not argue in the trial court, and does not argue on appeal,
that admitting the officer’s testimony about the suspected methamphetamine
was unfairly prejudicial because the substance was never tested and
confirmed to be methamphetamine or another illicit substance.
                                         7
operation out of the home. Through motions in limine, Erwin and her
husband sought to exclude evidence resulting from the February 6 welfare
check. After the prosecutor noted that he intended to rely on evidence that
law enforcement officers observed and gathered during the February 6
welfare check, and specified the evidence of suspected methamphetamine, a
white board with a client schedule, a day planner, and photographs of the
home, Erwin’s attorney responded by noting that “the People are alleging the
actions on February 15th” and that “Ms. Erwin is not charged with
possession of drugs.” Erwin’s attorney argued that the suspected drug
evidence from the February 6 welfare check, as well as the evidence of the
genesis of the welfare check, such as who had called the authorities and what
that person said about the Erwins, was both irrelevant and unfairly

prejudicial under Evidence Code section 352.5 In addition, Erwin’s attorney
noted, there was no evidence that T. was present in the home at the time the
suspected methamphetamine was observed there on February 6, 2018.
      The trial court denied the defendants’ joint motion, in part. The court
ruled that the People would be permitted to introduce evidence that the
police were “coming there to conduct a welfare check” on February 6, and that
during this welfare check, one of the officers observed a substance that he
believed to be methamphetamine. The court reasoned that the presence of
“contraband . . . in the house where a child otherwise lives . . . is relevant” to
the child endangerment charge. The court also made an implied finding that
the evidence was relevant to the prostitution-related charges, stating that the
evidence “gives you an understanding as to why they’re coming back [to


5     There was no discussion of potential testimony concerning the
condition of the home during either the preliminary hearing testimony about
the February 6 welfare check or the in limine arguments about the
admissibility of evidence from the February 6 welfare check.
                                         8
Erwin’s house] on the 15th.” The court ruled that the People would not be
permitted to introduce evidence about the reason underlying the welfare
check.
      At trial, one of the officers who had participated in the February 6
welfare check, but who did not participate in the February 15, 2018
undercover operation, was called as a prosecution witness. When the
prosecutor elicited testimony from the officer about his observation of a
substance that he believed to be methamphetamine and introduced
photographs of the substance in evidence, Erwin renewed her objection. The
trial court overruled the renewed objection.
      The trial court also permitted the prosecutor to elicit from this officer
his opinion about the unsanitary condition of Erwin’s kitchen on February 6,

over defense counsel’s objection to this testimony as irrelevant.6 Specifically,
the officer was permitted to testify that Erwin’s kitchen was “filthy” and that
“[t]he dishes were piled up in the sink, piled up on the counters. There was
food on the dishes on the counter, just in a big disarray.”
      The jury was instructed as follows with respect to the timing of each of
the charged crimes: “It is alleged that the crime occurred on or about
February 15, 2018. The People are not required to prove that the crime took
place exactly on that date but only that it happened reasonably close to that
date.” With respect to the offense of child endangerment, the jury was
instructed, in relevant part, as follows:




6     Defense counsel did not object under Evidence Code section 352 to the
prosecutor’s question about the officer’s opinion as to the condition of the
home.
                                        9
         “Defendants Darrell and Debbra Erwin are charged in
         Count 5 with child endangerment in violation of Penal
         Code section 273a(b).

         “To prove that the defendants are guilty of this crime, the
         People must prove that:

         “1. The defendant, while having care or custody of a child,
         willfully caused or permitted the child to be placed in a
         situation where the child’s person or health was
         endangered;

         “AND,

         “2. The defendant was criminally negligent when he or she
         caused or permitted the child to be endangered.”

      2. Relevant legal standards
      Only relevant evidence is admissible. (Evid. Code, § 350.) Relevant
evidence is evidence that has “any tendency in reason to prove or disprove
any disputed fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.) Although “[t]he trial court has broad discretion in
determining the relevance of evidence [citations] . . . [it] lacks discretion to
admit irrelevant evidence.” (People v. Carter (2005) 36 Cal. 4th 1114, 1166–
1167.)
      Under Evidence Code section 352 (section 352), “[a] trial court may
exclude otherwise relevant evidence when its probative value is substantially
outweighed by concerns of undue prejudice, confusion, or consumption of
time.” (People v. Scott (2011) 52 Cal. 4th 452, 490.) “Evidence is substantially
more prejudicial than probative [citation] if, broadly stated, it poses an
intolerable ‘risk to the fairness of the proceedings or the reliability of the
outcome’ [citation].” (People v. Waidla (2000) 22 Cal. 4th 690, 724.) “ ‘ “The
prejudice that section 352 ‘ “is designed to avoid is not the prejudice or

                                        10
damage to a defense that naturally flows from relevant, highly probative
evidence.” [Citations.]’ ” ’ ” “ ‘ “[E]vidence [is] unduly prejudicial when it is of
such nature as to inflame the emotions of the jury, motivating them to use
the information, not to logically evaluate the point upon which it is relevant,
but to reward or punish one side because of the jurors’ emotional reaction. In
such a circumstance, the evidence is unduly prejudicial because of the
substantial likelihood the jury will use it for an illegitimate purpose.” ’
[Citation.]” (Scott, supra, 52 Cal.4th at pp. 490–491.) As with rulings
regarding the relevance of evidence, a trial court’s rulings under section 352
are reviewed for an abuse of discretion. (People v. Leon (2015) 61 Cal. 4th
569, 597.)
      3. Analysis
             a. The trial court did not abuse its discretion in concluding that
                the challenged evidence was relevant

      Noting that the complaint alleged that the charged offenses occurred
“[o]n or about February 15, 2018,” Erwin contends that the charging
document limited the charges, including the child endangerment charge, to
conduct that occurred on February 15, 2018, and that evidence of what police
officers observed in Erwin’s home on February 6 was irrelevant and
therefore, inadmissible.
      As the People note, the fact that the charging document specifies a
particular date does not require proof that the offense occurred on that date.
“ ‘Ordinarily, the People need not plead the exact time of commission of an
alleged offense. (Pen. Code, § 955.)’ ” (People v. Richardson (2008) 43 Cal. 4th
959, 1026–1027; see People v. Starkey (1965) 234 Cal. App. 2d 822, 827 [“The
law is clear that, when it is charged that an offense was committed ‘on or
about’ a named date, the exact date need not be proved unless the time ‘is a


                                        11
material ingredient in the offense’ ”].) Penal Code section 955 provides: “The
precise time at which the offense was committed need not be stated in the
accusatory pleading, but it may be alleged to have been committed at any
time before the finding or filing thereof, except where the time is a material
ingredient in the offense.” Indeed, an instruction to the jury specified that
“[i]t is alleged that the crime occurred on or about February 15, 2018,” but
also indicated to the jury that “[t]he People are not required to prove that the
crime took place exactly on that date but only that it happened reasonably
close to that date.” Thus, the fact that the charging document referred to the
child endangerment charge as having occurred “[o]n or about February 15,
2018,” does not mean that the People were limited to presenting evidence
pertaining solely to the events of that date.
      Further, the charging document is not the only point of reference for
purposes of informing a defendant of the charges against which she must
defend. Although “[d]ue process of law requires that an accused be advised of
the charges against him so that he has a reasonable opportunity to prepare
and present his defense and not be taken by surprise by evidence offered at
his trial” (People v. Jones (1990) 51 Cal. 3d 294, 317), in modern criminal
prosecutions, the charging document plays a “limited” role in providing notice
of the charges. (People v. Jeff (1988) 204 Cal. App. 3d 309, 342.) The charging
document’s important but “limited” role is to inform the defendant of the kind
and number of offenses with which he or she is charged. (Ibid.) The time,
place, and circumstances of the charged offenses are left to the preliminary
hearing. (Ibid.) Thus, it is the transcript of the preliminary hearing that
serves as “the touchstone of due process,” affording the defendant notice of
the criminal acts against which he must defend. (Ibid.; see, e.g., People v.
Burnett (1999) 71 Cal. App. 4th 151, 165–166 [“a defendant may not be


                                       12
prosecuted for an offense not shown by the evidence at the preliminary
hearing or arising out of the transaction upon which the commitment was
based”].)
      Detectives’ testimony concerning their observation of suspected
methamphetamine in Erwin’s home on February 6, 2018, as well as other
observations regarding items in the home that led officers to investigate the
Erwins for running a possible prostitution operation, was presented at the
preliminary hearing. For example, a vice detective was asked at the
preliminary hearing, “Why did you conduct [the] in-call operation [on
February 15, 2018]?” In response, the detective stated, “Originally[,] a
detective had been notified about an issue with a specific female posing as a
prostitute and giving massages. And there was some narcotic activity, and
there was a child involved in it.” The same detective later explained, “And so
we operated to determine if she was still posing or involved in prostitution
with the child involved.” The vice detective thereby linked the officers’
concerns about possible prostitution activity and the presence of suspected
illegal drugs in the home with the potential risk of harm to the Erwins’ son.
The prosecution called a different vice detective to testify at the preliminary
hearing regarding his observations at Erwin’s residence on both February 6
and February 15, 2018. The vast majority of this detective’s testimony
pertained to things he observed that led him to believe that Erwin and her
husband were running an illicit massage business. The officer was asked
whether there was “anything that [he] noticed that was of consequence [in
Erwin’s home] based on [his] training and experience as a vice detective,” to
which he responded, “Yes.” He went on to describe the massage room
arrangement, the fact that Erwin lacked a city permit to run a massage
business, a dry-erase board that appeared to depict scheduled massage


                                       13
appointments, and a day planner that appeared to have massage
appointments in it. He was then asked whether he had “notice[d] any drugs
or drug paraphernalia in the house” on February 6. The court began to
address a relevance objection to this question by saying, “Well, I guess it
would go to -- what? The child endangerment issue or --.” To which, the

prosecutor remarked, “Yes, as well as Count 3.”7 The court then said, “Count
3. All right. Overruled.” The detective proceeded to describe seeing a “small
bag of a white crystalline substance, and there was paraphernalia, drug
paraphernalia,” after which he stated that he believed that the substance was
methamphetamine.
      At the conclusion of the preliminary hearing, the prosecutor argued
that the evidence presented at the hearing created “an honest and strong
suspicion to support the charges here,” apparently referring to both the
prostitution-related charges and the child endangerment charge. The
prosecution relied on the evidence of what officers observed in Erwin’s home
on February 6, 2018 to explain why officers believed that the Erwins were
running an illicit massage operation out of their home and why they decided
to conduct the undercover operation on February 15, 2018. Further, a vice
detective’s testimony at the preliminary hearing that drug activity often
accompanies prostitution activities and another vice detective’s testimony
relating the presence of suspected methamphetamine in the home on
February 6 to a concern for T.’s welfare directly linked this evidence to both
the prostitution-related charges and the child endangerment charge. Erwin
was therefore on notice that the People intended to rely at trial on the




7     Count 3 charged conspiracy to run a house of prostitution.
                                       14
evidence that officers observed during the welfare check at the Erwin home
on February 6 to support all of the charges in the case.
      Contrary to Erwin’s argument on appeal, the fact that the charging
document alleged that the offenses occurred on or about February 15 did not
prevent the People from presenting evidence pertaining to officers’
observations in the home on February 6 that led them to investigate the
Erwins further. The testimony and evidence presented at the preliminary
hearing provided Erwin with notice of the “time, place and circumstances” of
the charged offenses that the People intended to rely on at trial, and allowed
her to ascertain that, at a minimum, the People intended to present evidence
concerning the genesis of their investigation into the Erwins, including
evidence of what officers observed in Erwin’s home on February 6, 2018. In
ruling on the Erwins’ motion in limine, the trial court stated that the events
of February 6 were, at a minimum, foundationally relevant because the
February 6 evidence “gives you an understanding as to why they’re coming
back [to the Erwin home] on the 15th.” The vice detectives’ testimony
established the relevance of the suspected drug evidence to both the
prostitution-related charges and to the child endangerment charge.
      With respect to the relevance of the police officer’s testimony at trial
that, when he conducted the welfare check on February 6, Erwin’s kitchen
was “filthy,” one of the charges against Erwin was child endangerment.
Thus, evidence of any condition in the home that might have posed a
potential danger to T., Erwin’s minor son, was relevant and probative.
      We therefore conclude that the trial court did not abuse its discretion in
finding the challenged evidence to be relevant.




                                       15
            b. Erwin has not demonstrated that the trial court abused its
               discretion in determining that the probative value of the drug
               evidence outweighed its potential prejudicial impact under
               section 352

      A trial court is given wide latitude as to whether to admit or exclude
evidence, and the abuse of discretion standard is deferential to the trial
court’s determination. (See People v. Peoples (2016) 62 Cal. 4th 718, 748.)
This deference applies to the court’s decision in balancing the potential
prejudice to a defendant from certain evidence against the probative value of
that evidence pursuant to section 352. We may invade the province of the
trial court in this regard only where the court’s conclusion is patently
unreasonable. (See, e.g., People v. Thomas (2012) 53 Cal. 4th 771, 806
[“A trial court’s exercise of discretion under section 352 will be upheld on
appeal unless the court . . . exercised its discretion in an arbitrary, capricious,
or patently absurd manner”].)
      Erwin has not demonstrated that the trial court abused its discretion in
concluding that the probative value of the officer’s observation of suspected
drugs in Erwin’s home on February 6 outweighed the potential prejudice
posed by the admission of this evidence. While evidence of the presence of
suspected methamphetamine in the home is the type of evidence that could,
generally, have the potential to unfairly prejudice a defendant, it is
important to bear in mind that one of the charges against Erwin was child

endangerment.8 The trial court could have reasonably concluded, based on


8     Although Erwin contends on appeal that the trial court abused its
discretion under section 352 in admitting in evidence a police officer’s
testimony about the “filthy” conditions in her home, when the prosecutor
began to elicit this testimony from the officer at trial, Erwin’s attorney
objected only on relevance grounds, and did not register any objection on the
ground that the evidence was more prejudicial than probative under section
                                        16
the vice detective’s testimony, that evidence of the presence of suspected
illegal drugs was relevant and probative of the question whether Erwin and
her husband were engaged in an illicit prostitution operation, and could also
reasonably conclude that the presence of suspected methamphetamine in the
home posed a danger to Erwin’s son. Thus, evidence of suspected
methamphetamine in the home was relevant and probative.
B. Erwin failed to preserve her contention that the trial court erred in
   permitting the prosecutor to argue, in closing rebuttal, that the jury could
   rely on the February 6 evidence to convict her of child endangerment

      Erwin makes a separate argument for reversal of her conviction on the
child endangerment charge based on the trial court’s alleged error in
permitting the prosecutor to argue in closing rebuttal that the jury could rely
on the evidence of suspected drugs observed in Erwin’s home on February 6,

2018 to convict Erwin of the child endangerment charge.9 As the People
point out, defense counsel did not register an objection to the prosecutor’s
argument, thereby forfeiting any contention of error on appeal. (See, e.g.,
People v. Hoyt (2020) 8 Cal. 5th 892, 942–943 [failure to object at trial to
prosecutor’s improper arguments forfeited claims about impropriety of
prosecutor’s conduct]). In addition, Erwin has not raised a claim of
ineffective assistance of counsel on the ground that trial counsel failed to
object to the prosecutor’s comments. We therefore have no basis for



352. This contention has therefore been forfeited. (See, e.g., People v. Valdez
(2012) 55 Cal. 4th 82 [failure to object on basis of section 352 forfeited
argument on appeal].)

9     Specifically, the prosecutor argued, “Child endangerment is a broader
charge than simply what happened on February 15th of 2018, around that
area, around that period of time, we know that [T.] was living in that house
where methamphetamine was[.]”
                                       17
addressing this argument as a ground for reversal of Erwin’s conviction on
the child endangerment charge.
                                     IV.
                               DISPOSITION
     The judgment is affirmed.


                                                           AARON, J.

WE CONCUR:

MCCONNELL, P. J.

O’ROURKE, J.




                                     18